Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 1/27/21.
Claims 1-12 have been previously cancelled.
Claims 13-15 have been amended.
Therefore, Claims 13-15 are now pending and have been addressed below.



	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/27/22 has been entered.

Claim Objections
Claim 13 objected to because of the following informalities:  Claim 13 recites” Map and reduce…..”. The claim include unnecessary capitalization (Map) in the claim sentence. It is suggested to amend this to read “mapping and reducing….”   in order to positively recite functions of the method. Appropriate correction is required.
Claim 14 objected to because of the following informalities. Claim 14 recites “the capability to filter and create” should be replaced with “filtering and creating” in order to positively recite functions of the method. Appropriate correction is required.
Claim 15 objected to because of the following informalities. Claim 15 recites “identification of reference” should be replaced with “identifying” in order to positively recite functions of the method. Also the word Identification is capitalized. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “such as” in claim 14 is a relative term which renders the claim indefinite. The term “such as” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. 
Step 1: Identifying Statutory Categories
In the instant case, claims 13-15 are directed to a method. Thus, the claims falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
map and reduce all reference information pertinent to biological functions; chemical or pharmacological information, individual patient information;  information specific to a cohort of patient and disease specific information (claim 13); filter and create biological function library; create additional versions of biological function library to meet specific objectives (claim 14) and identification of reference information pertaining to all specific biological function genes, gene/protein altered, a patient cohort or a given disease (Claim 15)
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mental process based on evaluating data to make a judgement/opinion on information such as patient, disease, gene, etc., but for the recitation of generic computer components. That is, other than reciting the structural elements (such as computer implemented method (claims 13-15)), the claims are directed to obtaining information, analyzing the data, and providing a biological function library. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	Under Step 2A prong 2, this judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of identifying factors of disease. In particular, the claims only recites the additional element – a computer, data source. The processor/computer/data source are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite claims 13-15 recite method including receive input of all reference information pertinent to biological functions and input of information for individual patients, information specific to a cohort of patient and disease specific information (claim 13); generate a biological function library; create additional versions of biological function library to meet specific objectives (claim 14) and provide for display and storage listing and reference information pertaining to all specific biological function genes (Claim 15)  and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical Paragraph 0042 details “The logic and processes described in this document may be implemented in software, firmware, hardware or any combination thereof.  Furthermore, execution of said logic and processes can occur across a distributed architectural environment, a strictly local computing environment or any combination thereof.”   These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily 
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 

ii.    Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

iii.    Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv.    Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

v.    Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and

vi.    A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

12. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappats rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).	
Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ganeshalingam et al. (US 2012/0230338 A1)
	

Ganeshalingam discloses map and reduce all reference information pertinent to biological functions from data sources of biological information ([0137] biological data network comprising a network of data stored within the databases 550, [0257] The Smart Repository.TM.  2300 (biological function library) further includes a genome data repository 2370, metadata storage 2374 and a repository of prior knowledge 2378.  The network interface 2360 also facilitates the transfer of genomic sequence data, metadata and prior knowledge ); data sources of chemical or pharmacological information ([0076], [0122] BioIntelligence headers 424 may also include clinical, pharmacological and environmental data [0136] databases 550 containing the representations of biological sequence data, clinical data, or other information, Fig 8 # 892 biological sequence database, Fig 19 smart repository and [0189]); data sources of individual patient information (Fig 7 patient’s medical record); data sources of information specific to a cohort of patients ([0275] the metadata files include the metadata files 2142 as well as the metadata files stored within other repositories networked with the Smart Repository.TM.  2110.  In this exemplary case it is assumed that when individuals have been diagnosed with a particular disease (e.g., prostate cancer), an attribute reflecting this diagnosis is included within a "disease type" or similar field in the applicable metadata file.  Accordingly, those patients associated with metadata files identified during stage 2508 may be considered to be "rare variants" in the sense that such patients have been diagnosed with a particular disease condition (Cohort) but exhibit none of the HRAs generally associated with such condition) and data sources of disease specific information ([0274] each such file would include the attribute "prostate cancer" within a "disease type" field of the file, [0275]).

Regarding Claim 14,    (Currently amended) Ganeshalingam discloses the computer implemented method comprising:
the capability to filter and create and/or select additional versions of the biological function library to meet specific objective(s)  such as identifying clinically significant results and treatment protocols ([0068] algorithm that allows the storing, filtering, sorting and tracking of an individual's whole genome sequence in segments as they relate to all the attributes and annotations in association with a biological data model of existing knowledge to extract meaningful and relevant results to specific queries. Fig 25 # 2501 user can create disease type query and [0262], [0263], [0208] The metadata files 2142 may also include information concerning a patient's blood report that is relevant to a given diagnosis, as well as treatment options relevant to such diagnosis.), using various alternate versions of the reference content from the first version of the biological function library, with iterative versions of the content being a different version and/or arrangement of the same content as the first version of the content ([0264]-[0265] The SmartTracker.TM.  2118 may also identify all other sequence data files and metadata files accessible within any biological data network(s) in which the Smart Repository.TM.  2110 is included that are requested by the query.  In one embodiment the SmartTracker.TM.  2118 identifies the appropriate genome sequence data files and associated metadata files by tracking and parsing the attribute fields of such metadata files, [0265] the SmartTracker.TM.  2118 identifies the appropriate genome sequence data files and associated metadata files by tracking and parsing the attribute fields of such metadata files in accordance with the received query., [0266]-[0267]).

Regarding Claim 15.    (currently amended) Ganeshalingam discloses the computer implemented method comprising:
Ganeshalingam teaches identification of reference information pertaining to all specific biological function genes ([0090] For each identifiable gene there will be an essential need for a normal control state of the particular gene.  Database entries that contain genes that are identified as being associated with a RefSeqGene, which pertains to a project within NCBI's Reference Sequence (RefSeq) project, provide another potential source of BioIntelligence header information., Fig 23 # 2370, 2378 and [0257], [0258] one or more databases 2460 may be included to store data such as compressed or uncompressed biological sequences, dictionary information, metadata or other data information, such as computer files.) and/or proteins altered/mutated in individual patients, a patient cohort ([0125], [0185]) and/or a given disease  a list of those UUIDs representative of all the genome sequence files and metadata files (e.g., XML files) relating to patients diagnosed with prostate cancer., Fig 9B # 950 return results of query to client terminal); 
identification of reference information pertaining to all specific biological function genes and/or proteins not altered/not mutated in individual patients, a patient cohort and/or a given disease ([0182], [0275] those patients associated with metadata files identified during stage 2508 may be considered to be "rare variants" in the sense that such patients have been diagnosed with a particular disease condition but exhibit none of the HRAs generally associated with such condition. [0277] dynamic characterization of the original query and subsequent statistical correlation analysis of the various fields of the ancillary metadata associated with the genome sequence data from the patient of interest); and 
identification of reference information pertaining to all specific biological function genes and/or proteins not detected in individual patients, a patient cohort and/or a given disease ([0275] those patients associated with metadata files identified during stage 2508 may be considered to be "rare variants" in the sense that such patients have been diagnosed with a particular disease condition but exhibit (not detected) none of the HRAs generally associated with such condition.).

Response to Arguments
Applicant's arguments filed 1/27/22 have been fully considered but they are not persuasive. 
35 U.S.C 101 rejection
Applicant states that claims require execution of specific code by a processor and therefore claims are directed to statutory subject matter.
Examiner has considered all arguments and respectfully disagrees. Examiner notes specification [0042] recites “The logic and processes described in this document may be implemented in software, firmware, hardware or any combination thereof.  Furthermore, execution of said logic and processes can occur across a distributed architectural 
35U.S.C 102 rejection
Applicant argues cited art does not teach a biological function library or data pool.
Examiner has considered all arguments and respectfully disagrees. As noted in rejection above, Ganeshalingam discloses a biological function library or data pool ([0137] biological data network comprising a network of data stored within the databases 550, [0257] The Smart Repository.TM.  2300 (biological function library) further includes a genome data repository 2370, metadata storage 2374 and a repository of prior knowledge 2378.  The network interface 2360 also facilitates the transfer of genomic sequence data, metadata and prior knowledge )

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alter (US 2014/0249762) discloses genome analysis for medical assessment and prediction.
Bassett (US 2014/0359422) discloses system for identification of causal genomic variants
Kingsmore (US 2013/0184161) discusses medical sequencing analysis


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/             Primary Examiner, Art Unit 3629